Citation Nr: 1043232	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  09-02 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for dysthymic disorder.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for prostate cancer.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a heart 
condition, claimed as atrial fibrillation with third degree AV 
block, status post pacemaker (also claimed as irregular 
heartbeat; congestive heart failure; leaky valve and mitral valve 
prolapse).  

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertension.

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for benign prostatic 
hypertrophy with nocturia (claimed as enlarged prostate).

6.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida, which granted service connection for dysthymic disorder, 
and assigned an initial 10 percent disability rating, effective 
from July 20, 2006.  The Veteran expressed disagreement with the 
assigned initial disability rating and perfected a substantive 
appeal.

During the pendency of this appeal, by rating action dated in 
December 2008, a 30 percent disability rating for the dysthymic 
disorder was assigned in a December 2008 rating decision, 
effective from July 20, 2006.  Despite the fact that an increased 
initial disability rating was assigned during the pendency of the 
appeal, because less than the maximum available benefit for a 
schedular rating was awarded with respect to that issue, it 
remains in appellate status and is properly before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the issue on 
appeal is characterized as shown on the title page.  

In addition, several claims were addressed and denied in a 
January 2010 rating decision (Issues 2 to 6 as listed on the 
title page of this document), following which a timely notice of 
disagreement was filed.  To date, however, no Statement of the 
Case has been issued.  The United States Court of Appeals of 
Veterans Claims (Court) has directed that where a Veteran has 
submitted a timely notice of disagreement with an adverse 
decision, and the RO has not yet issued a Statement of the Case 
addressing the issue, the Board must remand the issue to the RO 
for issuance of a Statement of the Case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  These issues will be further discussed 
below.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to an initial disability 
rating in excess of 30 percent for dysthymic disorder  A remand 
is required in this case primarily to request additional 
evidentiary development.  In addition, a remand is required to 
address due process matters relating to the new and material 
claims based on underlying service connection claims for prostate 
cancer; a heart condition; hypertension; benign prostatic 
hypertrophy with nocturia; and the TDIU claim.  

With respect to the increased initial rating claim for dysthymic 
disorder, the Board notes that the Veteran has not been afforded 
a VA psychiatric examination since February 2007.  Both the 
Veteran and his representative have requested that a current 
examination be afforded for the Veteran, citing both the amount 
of time which has elapsed since that examination, and an increase 
in symptomatology, as reasons supporting that request.  The Board 
notes that VA records current through June 2010 are on file, 
reflecting that the Veteran's dysthymic disorder persists and 
continues to be treated.  However, that evidence does not contain 
sufficiently detailed information to accurately assess the level 
of disability of the Veteran's dysthymic disorder, as considered 
throughout the entirety of the appeal period.  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted. See VAOPGCPREC 11-95.  However, in 
this case, the Board believes that supplemental information is 
required prior to the adjudication of the claim on appeal, and 
that a current evaluation of the Veteran's service-connected 
dysthymic disorder, to include an assessment of the level of his 
social and industrial impairment, would prove helpful in 
adjudicating the merits of the claim.  Moreover, given the 
Veteran's comments to the effect that he believes that his 
dysthymic disorder had gotten worse than when most recently 
evaluated in 2007, a new and contemporaneous VA examination 
should be administered to determine the manifestations and level 
of severity associated with the disorder.  See 38 C.F.R. § 3.159 
(2010); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995) (a new examination is appropriate when 
there is an assertion of an increase in severity since the last 
examination). 

The Board also observes that since the issuance of the May 2010 
Supplemental Statement of the Case, additional evidence has been 
added to the file which pertains to the Veteran's claim for an 
increased initial rating for dysthymic disorder.  Since this 
evidence, which is pertinent to the Veteran's claim, has not been 
considered by the RO, and the Veteran has not submitted a 
statement waiving such consideration, by regulation it must be 
referred to the RO for initial review.  38 C.F.R. §§ 19.37, 
20.1304 (2010).

Finally, as noted above, a January 2010 rating decision 
determined that new and material evidence had not been submitted 
to reopen service connection claims for: prostate cancer; a heart 
condition; hypertension; benign prostatic hypertrophy with 
nocturia; as well as denying a TDIU claim.  In March 2010, VA 
received a statement from the Veteran expressing disagreement 
with the January 2010 rating action as relates to the 
aforementioned claims and desire to pursue an appeal.  

The Board believes that the March 2010 statement sufficiently 
meets the definition of a notice of disagreement.  A written 
communication from a claimant or his/her representative 
expressing dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction (here, the 
RO) and a desire to contest the result will constitute a notice 
of disagreement.  38 C.F.R. § 20.201 (2010).  While special 
wording is not required, the notice of disagreement must be in 
writing and in terms that can be reasonably construed as a 
disagreement with that determination and a desire for appellate 
review.  Id.  A Veteran must file a notice of disagreement with a 
determination by the agency of original jurisdiction within one 
year from the date that the RO mailed notice of the 
determination. 38 C.F.R. § 20.302(a).  There is no requirement in 
the regulation that the date of rating action at issue be 
specified in a notice of disagreement.  Here, the written 
statement provided by the Veteran, which was received by VA in 
March 2010, was timely and expressed dissatisfaction with all of 
the claims denied in the January 2010 rating action, hence the 
statement is tantamount to a timely notice of disagreement.  
38 C.F.R. § 20.201.

The filing of a notice of disagreement places a claim in 
appellate status.  The failure to issue a statement of the case 
in such a circumstance renders a claim procedurally defective and 
necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 
(2010).  To date the RO has not issued a Statement of the Case 
with respect to these claims.  Under these circumstances, the 
Board has no discretion and is obligated to remand these claims 
to the RO for the issuance of a Statement of the Case.  See 
Manlincon, 12 Vet. App. at 240; Holland v. Gober, 10 Vet. App. 
433, 436 (1997).  However, these claims will be returned to the 
Board after issuance of the Statement of the Case only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC shall provide the Veteran 
with the opportunity to identify any 
additional relevant medical treatment 
records, from either private or VA 
facilities, which pertain to increased 
initial rating claim for dysthymic disorder 
that have not yet been associated with the 
claims file.  Appropriate steps should be 
taken to obtain any such identified 
records, as well as to obtain VA outpatient 
psychiatric records dated from June 2010, 
forward.

2.  The RO/AMC shall schedule the Veteran 
for a VA psychiatric examination to 
evaluate the symptomatology associated with 
and the severity of his service-connected 
dysthymic disorder.  The claims file and a 
copy of this Remand must be made available 
to the examiner in conjunction with the 
examination; the examiner must indicate 
that the claims file was reviewed.  Any 
testing deemed appropriate by the examiner 
should be conducted.  A complete rationale 
should be provided for any opinion 
expressed.  The findings of the examiner 
should address the level of social and 
occupational impairment attributable to the 
Veteran's dysthymic disorder.

While the symptoms provided in the rating 
criteria are not an exclusive or exhaustive 
list of symptomatology that may be 
considered, see Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002), the examiner 
should comment on the Veteran's thought 
processes, communication, personal 
appearance and hygiene, behavior, 
orientation in all spheres, work and family 
relations, speech, affect, abstract 
thinking, mood, memory, and ability to 
understand complex commands.  The examiner 
should also address the presence or absence 
of the following: delusions or 
hallucinations; suicidal ideation; anxiety, 
suspiciousness, or panic attacks; and 
obsessive rituals which interfere with 
routine activities.  The examiner should 
assign a numerical code under the GAF scale 
provided in the Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the his employment and activities 
of daily life.  A complete rationale for 
any opinion expressed shall be provided.

3.  Thereafter, the RO/AMC shall 
readjudicate the claim on appeal for an 
initial rating in excess of 30 percent for 
dysthymic disorder to include consideration 
of the appropriateness of assigning staged 
ratings, and review of the evidence added 
to the file since the issuance of the 
Supplemental Statement of the Case in May 
2010.  If any determination remains 
unfavorable to the Veteran, he should be 
provided with an Supplemental Statement of 
the Case and should be given an opportunity 
to respond to it.

4.  The RO/AMC must provide the Veteran 
with a Statement of the Case addressing the 
service connection claims for prostate 
cancer; a heart condition; hypertension; 
benign prostatic hypertrophy with nocturia, 
all of which require the submission of new 
and material evidence to reopen them; and 
the TDIU claim, which were denied in a 
January 2010 rating action.  The Veteran 
and his representative are reminded that to 
vest the Board with jurisdiction over these 
issues, a timely substantive appeal must be 
filed.  38 C.F.R. § 20.202 (2010).  If, and 
only if, the Veteran perfects the appeal as 
to one or both of the claims, the case 
should be returned to the Board for 
appellate review.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

